Exhibit 10.2

 

EXECUTION VERSION

 

SECOND AMENDMENT AND REFINANCING AGREEMENT

 

This SECOND AMENDMENT AND REFINANCING AGREEMENT (this “Agreement”), dated as of
January 19, 2017, is entered into among PENN NATIONAL GAMING, INC., a
Pennsylvania corporation (“Borrower”), GUARANTORS (as defined in the Credit
Agreement referred to below), the LENDERS (as defined below) party hereto, BANK
OF AMERICA, N.A., as swingline lender (the “Swingline Lender”), BANK OF AMERICA,
N.A., as L/C lender (the “L/C Lender”), BANK OF AMERICA, N.A., as administrative
agent (in such capacity, “Administrative Agent”) and BANK OF AMERICA, N.A., as
collateral agent (in such capacity, “Collateral Agent”).

 

RECITALS

 

WHEREAS, Borrower, Guarantors, the lenders from time to time party thereto (the
“Lenders”), the Swingline Lender, the L/C Lender, Administrative Agent and
Collateral Agent entered into that certain Credit Agreement, dated as of
October 30, 2013 (as amended by that certain First Amendment and Incremental
Joinder Agreement, dated as of April 28, 2015 (as amended by that certain First
Amendment to First Amendment and Incremental Joinder Agreement, effective as of
August 3, 2015, by and between Borrower and Administrative Agent), and as
further amended, restated, amended and restated, supplemented or otherwise
modified and in effect immediately prior to the effectiveness of this Agreement,
the “Credit Agreement”);

 

WHEREAS, Borrower will obtain Credit Agreement Refinancing Indebtedness in
respect of Term A Facility Loans outstanding under the Credit Agreement
immediately prior to the effectiveness of this Agreement (such existing Term
Loans, the “Term A Facility Existing Loans”) in the principal amount of
$300,000,000.00, and in accordance therewith the Term A Facility Lenders party
hereto and listed on Schedule 1 as having a commitment to make Term A Facility
Refinancing Loans (as defined below) (the “Term A Facility Refinancing Lenders”)
will advance Term A Facility Refinancing Loans in an aggregate principal amount
of $300,000,000.00, the proceeds of which will be used, together with other
amounts provided by Borrower, to repay and replace a portion of the outstanding
principal of the Term A Facility Existing Loans and accrued and unpaid interest
thereon (such repayment and replacement, the “Term A Loan Refinancing”) (it
being understood that all or a portion of such amount may be advanced through
continuations or rollovers of Term A Facility Existing Loans in accordance with
procedures agreed to by Borrower, Administrative Agent and the Lenders holding
any Term A Facility Existing Loans so continued or rolled over);

 

WHEREAS, Borrower will obtain Credit Agreement Refinancing Indebtedness in
respect of all of the Term B Facility Loans outstanding under the Credit
Agreement immediately prior to the effectiveness of this Agreement (such
existing Term B Facility Loans, the “Term B Facility Existing Loans”) in the
principal amount of $242,940,541.67, and in accordance therewith the Term B
Facility Lenders party hereto and listed on Schedule 2 as having a commitment to
make Term B Facility Refinancing Loans (as defined below) (the “Term B Facility
Refinancing Lenders”) will advance Term B Facility Refinancing Loans in an
aggregate principal amount of $242,940,541.67, the proceeds of which will be
used, together with other amounts provided by Borrower, to repay and replace all
of the outstanding principal of the Term B Facility Existing Loans and accrued
and unpaid interest thereon (such repayment and replacement, the “Term B Loan
Refinancing” and, together with the Term A Loan Refinancing, the “Term Loan
Refinancing”) (it being understood that all or a portion of such amount may be
advanced through continuations or rollovers of Term B Facility Existing Loans in
accordance with procedures agreed to by Borrower, Administrative Agent and the
Lenders holding any Term B Facility Existing Loans so continued or rolled over);

 

WHEREAS, Borrower will obtain Credit Agreement Refinancing Indebtedness in
respect of all of the Revolving Commitments (and any related Revolving Loans)
outstanding under the Credit Agreement

 

1

--------------------------------------------------------------------------------


 

immediately prior to the effectiveness of this Agreement (such existing
Revolving Commitments, the “Existing Revolving Commitments”) in the amount of
$633,151,413.07, and in accordance therewith the Lenders party hereto and listed
on Schedule 3 as having a Refinancing Revolving Commitment (as defined below)
(the “Refinancing Revolving Lenders”) will provide Refinancing Revolving
Commitments in an aggregate principal amount of $633,151,413.07, which
Refinancing Revolving Commitments will replace all of the Existing Revolving
Commitments (such replacement, the “Revolving Credit Refinancing” and, together
with the Term Loan Refinancing, the “Refinancing”); and

 

WHEREAS, concurrently with the Refinancing, Borrower, Guarantors, the Lenders
party hereto, the Swingline Lender, the L/C Lender, Administrative Agent and
Collateral Agent will make certain amendments to the Credit Agreement as
provided herein pursuant to the Amended and Restated Credit Agreement, dated as
of the date hereof (as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Restated Credit
Agreement”).

 

NOW, THEREFORE, in consideration of the covenants made hereunder, and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.         Definitions.  Except as expressly provided herein,
capitalized terms used in this Agreement but not defined in this Agreement shall
have the meanings set forth for such terms in the Restated Credit Agreement.

 

SECTION 2.         Credit Agreement Refinancing Indebtedness.

 

2.1                               Term A Loan Refinancing.

 

(a)   After giving effect to the Term A Loan Refinancing, pursuant to which a
portion of the Term A Facility Existing Loans shall be refinanced and replaced
with loans made under Section 2.15 of the Credit Agreement (the “Term A Facility
Refinancing Loans”), the Term A Facility Refinancing Lenders shall constitute
the only holders of Term A Facility Refinancing Loans under the Restated Credit
Agreement.

 

(b)   Each of the Term A Facility Refinancing Lenders listed on Schedule 1
agrees, severally and not jointly, to advance on the Agreement Effective Date
the principal amount (less any original issue discount) set forth opposite its
name on Schedule 1 hereto as Term A Facility Refinancing Loans pursuant to the
terms and conditions hereof (it being understood that all or a portion of such
amount may be advanced through continuations or rollovers of Term A Facility
Existing Loans in accordance with procedures agreed to by Borrower,
Administrative Agent and the Lenders holding any Term A Facility Existing Loans
so continued or rolled over).

 

(c)   The terms of the Term A Facility Refinancing Loans shall be as set forth
for Term A Facility Loans in the Restated Credit Agreement, and such Term A
Facility Refinancing Loans shall constitute Term A Facility Loans under the
Restated Credit Agreement.

 

(d)   The proceeds of the Term A Facility Refinancing Loans shall be used on the
Agreement Effective Date, together with any amounts provided by Borrower, to
repay Term A Facility Existing Loans on a dollar-for-dollar basis (including by
continuations or rollovers of Term A Facility Existing Loans in accordance with
procedures agreed to by Borrower, Administrative Agent and the Lenders holding
any Term A Facility Existing Loans so continued or rolled over) and to pay all
accrued interest, fees and premiums (if any) in connection with such repaid Term
A Facility Existing Loans.

 

2

--------------------------------------------------------------------------------


 

2.2                               Term B Loan Refinancing.

 

(a)   After giving effect to the Term B Loan Refinancing, pursuant to which the
Term B Facility Existing Loans shall be refinanced and replaced with loans made
under Section 2.15 of the Credit Agreement (the “Term B Facility Refinancing
Loans”), the Term B Facility Refinancing Lenders shall be the only Term B
Facility Lenders immediately prior to the effectiveness of the Restated Credit
Agreement.

 

(b)   Each of the Term B Facility Refinancing Lenders listed on Schedule 2
agrees, severally and not jointly, to advance on the Agreement Effective Date
the principal amount (less any original issue discount) set forth opposite its
name on Schedule 2 hereto as Term B Facility Refinancing Loans pursuant to the
terms and conditions hereof (it being understood that all or a portion of such
amount may be advanced through continuations or rollovers of Term B Facility
Existing Loans in accordance with procedures agreed to by Borrower,
Administrative Agent and the Lenders holding any Term B Facility Existing Loans
so continued or rolled over).

 

(c)   The terms of the Term B Facility Refinancing Loans shall be as set forth
for Term B Facility Loans in the Restated Credit Agreement, and such Term B
Facility Refinancing Loans shall constitute Term B Facility Loans under the
Restated Credit Agreement.

 

(d)   The proceeds of the Term B Facility Refinancing Loans shall be used on the
Agreement Effective Date, together with any amounts provided by Borrower, to
repay Term B Facility Existing Loans on a dollar-for-dollar basis (including by
continuations or rollovers of Term B Facility Existing Loans in accordance with
procedures agreed to by Borrower, Administrative Agent and the Lenders holding
any Term B Facility Existing Loans so continued or rolled over) and to pay all
accrued interest, fees and premiums (if any) in connection with such repaid Term
B Facility Existing Loans.

 

2.3                               Revolving Credit Refinancing.

 

(a)   After giving effect to the Revolving Credit Refinancing, pursuant to which
the Revolving Commitments under the Credit Agreement shall be replaced with
revolving commitments provided under Section 2.15 of the Credit Agreement (the
“Refinancing Revolving Commitments”), the Refinancing Revolving Lenders shall be
the only Lenders  holding Revolving Exposure immediately prior to the
effectiveness of the Restated Credit Agreement.

 

(b)   Each of the Refinancing Revolving Lenders listed on Schedule 3 agrees,
severally and not jointly, to provide on the Agreement Effective Date
Refinancing Revolving Commitments in the amount set forth opposite its name on
Schedule 3 hereto pursuant to the terms and conditions hereof.

 

(c)   On the Agreement Effective Date (as defined below), Administrative Agent,
the Refinancing Revolving Lenders and the Lenders having Revolving Commitments
under the Credit Agreement (immediately prior to giving effect to the Revolving
Credit Refinancing) shall take the actions provided by Section 2.15(f) of the
Credit Agreement.

 

(d)   The terms of the Refinancing Revolving Commitments shall be as set forth
for Closing Date Revolving Commitments in the Restated Credit Agreement, and
such Refinancing Revolving Credit Commitments shall constitute Closing Date
Revolving Commitments and Revolving Commitments under the Restated Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

(e)   The Existing Revolving Refinancing Commitments shall be reduced on a
dollar-for-dollar basis by the amount of Refinancing Revolving Commitments
provided on the Closing Date.

 

2.4                               FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Agreement, the Borrower and the Administrative Agent shall treat (and the Term A
Facility Refinancing Lenders, the Term B Facility Refinancing Lenders and the
Refinancing Revolving Lenders hereby authorize the Administrative Agent to
treat) the Term A Facility Refinancing Loans, the Term B Facility Refinancing
Loans and the Refinancing Revolving Commitments (and related Revolving Loans) as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

SECTION 3.         Joinder to Credit Agreement. Each Person listed on Schedule
1, Schedule 2 and/or Schedule 3 acknowledges and agrees that, upon the
effectiveness of this Agreement, it shall be a “Lender” under, and for all
purposes of, the Restated Credit Agreement and the other Credit Documents, and
shall be subject to and bound by the terms thereof in its capacity as a Lender
thereunder.

 

SECTION 4.         Amendments to Credit Agreement.  Immediately and
automatically effective as of the effectiveness of this Agreement pursuant to
Section 5 below and the occurrence of the Refinancing, (i) the Restated Credit
Agreement shall be executed and delivered by the initial parties thereto and
(ii) upon such execution and delivery, (x) the terms and provisions of the
Credit Agreement and each Annex, Schedule and Exhibit thereto are hereby amended
by replacing such terms and provisions and each such Annex, Schedule and
Exhibit in their entirety with the terms and provisions set forth in the
Restated Credit Agreement and each Annex, Schedule and Exhibit thereto, which
Restated Credit Agreement shall be in the form attached hereto as Exhibit A and
(y) the Revolving Commitments referenced in the Restated Credit Agreement
(including the Refinancing Revolving Commitments) shall be effective and the
Term B Facility Commitments referenced in the Restated Credit Agreement shall be
effective and shall be funded.  After giving effect to the Term B Loan
Refinancing and the Term B Facility Loans made pursuant to
Section 2.01(c)(ii) of the Restated Credit Agreement,  the Term B Facility
Refinancing Lenders and the Term B Facility Lenders that make Term B Facility
Loans pursuant to Section 2.01(c)(ii) of the Restated Credit Agreement shall be
the only Term B Facility Lenders under the Restated Credit Agreement, before
giving effect to any assignments of Term B Facility Loans or continuations or
rollover of Term B Facility Existing Loans as contemplated under
Section 2.2(b) of this Agreement.  After giving effect to the Refinancing
Revolving Commitments and the Closing Date Revolving Commitments  made pursuant
to Section 2.01 of the Restated Credit Agreement, the Refinancing Revolving
Lenders and the Revolving  Lenders that make Closing Date Revolving Commitments
pursuant to Section 2.01 of the Restated Credit Agreement  shall be the only
Revolving Lenders under the Restated Credit Agreement, before giving effect to
any assignments of Revolving Commitments.

 

SECTION 5.         Conditions to Effectiveness of this Agreement.  This
Agreement shall become effective when all the conditions set forth in this
Section 5 shall have been satisfied (the date such conditions are satisfied
being the “Agreement Effective Date”).

 

5.1                               Execution of Counterparts. Administrative
Agent shall have executed this Agreement, in its capacity as Administrative
Agent, and shall have received counterparts of this Agreement executed by
Borrower and each Guarantor, each Lender (including the Swingline Lender and
each L/C Lender) party hereto and Collateral Agent.

 

4

--------------------------------------------------------------------------------


 

5.2                               Restated Credit Agreement Conditions.  Each of
the conditions set forth in Sections 7.01 and 7.02 of the Restated Credit
Agreement shall have been satisfied or will be satisfied on the Agreement
Effective Date in accordance with the Restated Credit Agreement.

 

SECTION 6.         Validity of Obligations and Liens; Reaffirmation.

 

6.1                               Validity of Obligations.  Borrower and each
other Credit Party acknowledges and agrees that, both before and after giving
effect to this Agreement, Borrower and each other Credit Party is indebted to
the Lenders and the other Secured Parties for their Obligations, without
defense, counterclaim or offset of any kind, and Borrower and each other Credit
Party hereby ratifies and reaffirms the validity, enforceability and binding
nature of such Obligations.  It is acknowledged and agreed that all references
to “Obligations” in this Agreement or in the Restated Credit Agreement or any
other Credit Document shall include, without limitation, all Obligations under
or related to the Term A Facility Refinancing Loans, Term B Facility Refinancing
Loans, the Refinancing Revolving Commitments (and related Revolving Loans) and
all other Obligations under the Restated Credit Agreement.

 

6.2                               Validity of Guarantees.  Each Guarantor hereby
(i) acknowledges and agrees to the terms of this Agreement and (ii) confirms and
agrees that, its Guarantee is, and shall continue to be, in full force and
effect, and shall apply to all Guaranteed Obligations and such guarantee is
hereby ratified and confirmed in all respects.

 

6.3                               Validity of Liens and Credit Documents. 
Borrower and each other Credit Party hereby ratifies and reaffirms the validity
and enforceability (without defense, counterclaim or offset of any kind) of the
Liens and security interests granted to Collateral Agent for the benefit of the
Secured Parties to secure any of the Obligations and hereby confirms and agrees
that notwithstanding the effectiveness of this Agreement, and except as
expressly amended by this Agreement, each such Credit Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Agreement, each reference in the Credit Documents to the “Credit Agreement”,
“thereunder”, “thereof” (and each reference in the Credit Agreement to this
“Agreement”, “hereunder” or “hereof”) or words of like import shall mean and be
a reference to the Restated Credit Agreement.

 

SECTION 7.         Lender Consent and Authorization to Amend Other Credit
Documents.  Each of the Lenders party hereto hereby consents to, and authorizes
Borrower (and/or the other applicable Credit Parties), Administrative Agent and
Collateral Agent to enter into such amendments, restatements, amendment and
restatements, replacements, supplements and modifications to the Notes, the
Security Agreement, the Mortgages and the other Security Documents and Credit
Documents as Administrative Agent deems reasonably necessary or desirable in
connection with this Agreement.

 

SECTION 8.         Exiting Guarantors.  Immediately and automatically upon the
effectiveness of this Agreement, (i) the guaranty of the Guaranteed Obligations
(as defined in the Existing Credit Agreement) of any Subsidiary of Borrower that
is a “Guarantor” under the Existing Credit Agreement but is not a Guarantor with
respect to the Obligations under this Agreement and the Restated Credit
Agreement on the Closing Date (each such Subsidiary, an “Exiting Guarantor”)
shall be released and of no further effect, and each Exiting Guarantor shall
cease to be a “Guarantor” under the Existing Credit Agreement and the Restated
Credit Agreement and shall have no further liabilities or obligations
thereunder, (ii) the pledge of Collateral (as defined in the Existing Credit
Agreement) of any Subsidiary of Borrower that is a “Pledgor” under the Security
Agreement (as defined

 

5

--------------------------------------------------------------------------------


 

in the Existing Credit Agreement) (the “Existing Security Agreement”) but is not
a Pledgor (as defined in the Security Agreement (as defined in the Restated
Credit Agreement)) on the Closing Date (each such Subsidiary, an “Exiting
Pledgor”) shall be released and of no further effect, and each Exiting Pledgor
shall cease to be a “Pledgor” under the Existing Security Agreement and the
Security Agreement, and shall have no further liabilities or obligations
thereunder ,  (iii) the Liens on the Equity Interests of each Exiting Guarantor
that is an Unrestricted Subsidiary shall be released and of no further effect,
and such property shall cease to be “Collateral” under the Existing Credit
Agreement and the Restated Credit Agreement, and shall not secure the
Obligations (as defined in the Existing Credit Agreement) or the Obligations,
(iv) any property of any Exiting Guarantor or Exiting Pledgor granted to or held
by Collateral Agent to secure the Obligations (as defined in the Existing Credit
Agreement) or constituting Collateral  shall be released and of no further
effect, and such property shall cease to be “Collateral” under the Existing
Credit Agreement and the Restated Credit Agreement, and shall not secure the
Obligations (as defined in the Existing Credit Agreement) or the Obligations and
(v) each Exiting Guarantor and Exiting Pledgor shall have no Obligations.  Upon
the request of Borrower or such Exiting Guarantor or Exiting Pledgor, at any
time and from time to time following the effectiveness of this Agreement,
Collateral Agent shall assign, transfer and deliver to Borrower or its designee,
against receipt and without recourse to or warranty by Collateral Agent, proper
documents and instruments (including, without limitation, UCC termination
statements or releases, releases of any Intellectual Property grants,  mortgage
terminations and such other instruments and releases as may be necessary or
reasonably requested by Borrower or such Exiting Guarantor or Exiting Pledgor to
evidence or effect such release and, to the extent necessary or reasonably
requested by Borrower or such Exiting Guarantor or Exiting Pledgor, Collateral
Agent shall authorize the delivery and/or filing of any such documents or
instruments) acknowledging such release.  On the Agreement Effective Date or
promptly thereafter, Collateral Agent shall assign, transfer and deliver to
Borrower or its designee, against receipt and without recourse to or warranty by
Collateral Agent, such of the Collateral (as defined in the Existing Credit
Agreement) of any such Exiting Pledgor as may be in possession of Collateral
Agent.

 

SECTION 9.         Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.       Execution of Agreement.  This Agreement shall be executed by
Borrower, each Guarantor, Administrative Agent, Collateral Agent and each of the
Lenders (including the Swingline Lender and each L/C Lender) party hereto. 
Execution of this Agreement by any Person constitutes the agreement of such
Person to the terms of (and results in such Person being bound by) this
Agreement and, on the Agreement Effective Date, the Restated Credit Agreement.

 

SECTION 11.  Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

SECTION 12.  Integration.  This Agreement, the Credit Agreement, the Restated
Credit Agreement, the other Credit Documents and any separate letter agreements
among Borrower and Administrative Agent or its affiliates or any other agent or
arranger with respect to the Restated Credit Agreement relating to this
Agreement or the transactions contemplated hereby or with respect to fees
payable to Administrative Agent (or its affiliates) or such other agents or
arrangers constitute the entire contract among the parties relating to the
subject matter

 

6

--------------------------------------------------------------------------------


 

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. For the avoidance of doubt, this
Agreement is a Credit Document.

 

SECTION 13.       No Discharge.  This Agreement shall not discharge or release
the priority of any Credit Document or any other security therefor.  Nothing
herein contained shall be construed as a substitution or novation of the
instruments, documents and agreements securing the Obligations, which shall
remain in full force and effect.  Nothing in this Agreement shall be construed
as a release or other discharge of Borrower or any other Credit Party from any
of its obligations and liabilities under the Credit Agreement or the other
Credit Documents (other than (a) the refinanced Term A Facility Existing  Loans,
Term B Facility Existing Loans and Existing Revolving Commitments, in each case,
to the extent repaid in full, after giving effect to the Refinancing
contemplated hereby and (b) as set forth in Section 8 with respect to any
Exiting Guarantor and any Exiting Pledgor), all of which are continued on the
terms set forth in the Restated Credit Agreement.

 

SECTION 14.GOVERNING LAW. THIS AGREEMENT ANY CLAIMS, CONTROVERSIES, DISPUTES, OR
CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE)
BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

SECTION 15.SUBMISSION TO JURISDICTION; WAIVERS; ETC.

 

15.1                        SUBMISSION TO JURISDICTION.  EACH CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE
AGENT, COLLATERAL AGENT, ANY LENDER, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY
OF THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ADVISORS OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATED
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, COLLATERAL AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

7

--------------------------------------------------------------------------------


 

15.2                        WAIVER OF VENUE.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN SECTION 15.1. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

15.3                        SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.02 OF THE RESTATED CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

15.4                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 15.4.

 

SECTION 16.       Headings.  Section and subsection headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

SECTION 17.       Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder (it
being understood that a merger or consolidation not prohibited by this Agreement
shall not constitute an assignment or transfer) without the prior written
consent of all of the Lenders.

 

[signature pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

SOKC, LLC

 

 

 

 

By :

Penn National Gaming, Inc.,

 

 

 

as sole member or sole manager of each of the foregoing entities

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ALTON CASINO, LLC

 

BSLO, LLC

 

BTN, LLC

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CRC HOLDINGS, INC.

 

DAYTON REAL ESTATE VENTURES, LLC

 

DELVEST, LLC

 

EBETUSA.COM, INC.

 

HC AURORA, LLC

 

HC BANGOR, LLC

 

HC JOLIET, LLC

 

HWCC-TUNICA, LLC

 

ILLINOIS GAMING INVESTORS LLC

 

INDIANA GAMING COMPANY, LLC

 

LVGV, LLC

 

MARYLAND GAMING VENTURES, INC.

 

MASSACHUSETTS GAMING VENTURES LLC

 

MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION, LLC

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

PRAIRIE STATE AMUSEMENTS LLC

 

SAN DIEGO GAMING VENTURES, LLC

 

SDGV STAFFING, LLC

 

ST. LOUIS GAMING VENTURES, LLC

 

THE MISSOURI GAMING COMPANY, LLC

 

THE SHOPS AT TROPICANA LAS VEGAS, LLC

 

TOLEDO GAMING VENTURES, LLC

 

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

 

TROPICANA LAS VEGAS INTERMEDIATE HOLDINGS, INC.

 

TROPICANA LAS VEGAS, INC.

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

ZIA PARK LLC

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

PLAINVILLE GAMING AND REDEVELOPMENT, LLC

 

 

 

 

By :

Massachusetts Gaming Ventures, LLC,

 

 

 

its managing member

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

 

 

 

 

 

 

HOLLYWOOD CASINOS, LLC

 

 

 

 

By :

CRC Holdings, Inc.,

 

 

 

as its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

 

 

 

 

 

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

 

By:

/s/ John V. Finamore

 

Name:

John V. Finamore

 

Title:

Senior Vice President

 

 

 

 

 

 

 

PENN NJ OTW, LLC

 

 

 

 

 

By:

/s/ John V. Finamore

 

Name:

John V. Finamore

 

Title:

Vice President

 

 

 

 

 

 

 

PENN ADW, LLC

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

DEVELOPMENT VENTURES, LLC

 

ROCKET SPEED, INC.

 

 

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

EACH EXITING GUARANTOR AND EXITING PLEDGOR HAS EXECUTED AND DELIVERED THIS
AGREEMENT SOLELY FOR THE PURPOSE OF CONSENTING TO THE AMENDMENT OF, AND
AMENDMENT AND RESTATEMENT OF, (1) THE EXISTING CREDIT AGREEMENT (IN ITS CAPACITY
AS A “GUARANTOR” UNDER THE EXISTING CREDIT AGREEMENT BUT NOT AS A “GUARANTOR”
UNDER THE RESTATED CREDIT AGREEMENT), (2) THE SECURITY AGREEMENT (AS DEFINED IN
THE EXISTING CREDIT AGREEMENT) (IN ITS CAPACITY AS A “PLEDGOR” UNDER THE
SECURITY AGREEMENT (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) BUT NOT AS A
“PLEDGOR” UNDER THE SECURITY AGREEMENT (AS DEFINED IN THE RESTATED CREDIT
AGREEMENT)) AND (3) ANY OTHER CREDIT DOCUMENTS (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT) THAT SUCH  EXITING GUARANTOR OR EXITING PLEDGOR IS PARTY TO;
IT BEING UNDERSTOOD AND AGREED THAT EACH OF THE FOLLOWING PERSONS IS AN EXITING
GUARANTOR AND/OR AN EXITING PLEDGOR, AS APPLICABLE:

 

[EXITING GUARANTOR AND EXITING PLEDGOR SIGNATURES FOLLOW]

 

--------------------------------------------------------------------------------


 

EXITING GUARANTORS AND EXISTING PLEDGORS:

 

 

WESTERN PA GAMING VENTURES, LLC

 

 

 

 

 

 

By :

Penn National Gaming, Inc.,

as sole member of each of the foregoing entities

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

 

 

 

 

CRAZY HORSES, INC.

 

OHIO OPCO VENTURES, INC.

 

OHIO RACING COMPANY

 

RACEWAY PARK, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

President

 

 

 

 

BEULAH PARK GAMING VENTURES, INC.

 

HJC/PDC HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ John V. Finamore

 

Name:

John V. Finamore

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Christine Trotter

 

 

Name: Christine Trotter

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Swingline Lender and
L/C Lender

 

 

 

By:

/s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as an L/C Lender

 

 

 

By:

/s/ James Perry

 

 

Name: James Perry

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Term A Facility
Refinancing Lender, Term B Facility Refinancing
Lender and Refinancing Revolving Lender

 

 

 

By:

/s/ Brian D/ Corum

 

 

Name: Brian D. Corum

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Term A
Facility Refinancing Lender and Refinancing Revolving
Lender

 

 

:

By

/s/ Jaime Gitler

 

 

Name: Jaime Gitler

 

 

Title: Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Term A Facility
Refinancing Lender and Refinancing Revolving Lender

 

 

 

By:

/s/ Richard Arendale

 

 

Name: Richard Arendale

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A. , as a Term A Facility
Refinancing Lender and Refinancing Revolving Lender

 

 

 

By:

/s/ Sean McWhinnie

 

 

Name: Sean McWhinnie

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Term
A Facility Refinancing Lender and Refinancing
Revolving Lender

 

 

 

By:

/s/ Chad T. Orrock

 

 

Name: Chad T. Orrock

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Term A
Facility Refinancing Lender and Refinancing Revolving
Lender

 

 

 

By:

/s/ Thomas M. Manning

 

 

Name: Thomas M. Manning

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Term A Facility Refinancing
Lender and Refinancing Revolving Lender

 

 

 

By:

/s/ James Perry

 

 

Name: James Perry

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS & TRADERS TRUST
COMPANY, as a Term A Facility Refinancing Lender
and Refinancing Revolving Lender

 

 

 

By:

/s/ Paul Delmonte

 

 

Name: Paul Delmonte

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK , as a Term A Facility Refinancing
Lender and Refinancing Revolving Lender

 

 

 

By:

/s/ Tesha Winslow

 

 

Name: Tesha Winslow

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Term A Facility Refinancing

 

Lender and Refinancing Revolving Lender

 

 

 

 

 

 

 

By:

/s/ M. Bernadette Collins

 

 

Name: M. Bernadette Collins

 

 

Title: SVP

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Term A
Facility Refinancing Lender and Refinancing Revolving
Lender

 

 

 

 

 

 

 

By:

/s/ Craig Person

 

 

Name: Craig Person

 

 

Title: Associate Director

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

UNITED BANK, INC., as a Term A Facility
Refinancing Lender and Refinancing Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Devin McCreery

 

 

Name: Devin McCreery

 

 

Title: Market President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TERM A FACILITY REFINANCING LOANS

 

ON THE AGREEMENT EFFECTIVE DATE

 

LENDER

 

TERM A FACILITY REFINANCING LOAN 
AMOUNT ($)

 

Bank of America, N.A.

 

$

40,500,000.00

 

JPMorgan Chase Bank, N.A.

 

$

34,500,000.00

 

Fifth Third Bank

 

$

34,500,000.00

 

Citizens Bank, N.A.

 

$

34,500,000.00

 

U.S. Bank National Association

 

$

34,500,000.00

 

Wells Fargo Bank, National Association

 

$

34,500,000.00

 

Manufacturers & Traders Trust Company

 

$

24,750,000.00

 

SunTrust Bank

 

$

24,750,000.00

 

Goldman Sachs Bank USA

 

$

18,000,000.00

 

TD Bank, N.A.

 

$

12,000,000.00

 

UBS AG, Stamford Branch

 

$

3,750,000.00

 

United Bank, Inc.

 

$

3,750,000.00

 

Total Term A Facility Refinancing Loans

 

$

300,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

TERM B FACILITY REFINANCING LOANS

 

ON THE AGREEMENT EFFECTIVE DATE

 

LENDER

 

TERM B FACILITY REFINANCING LOAN 
AMOUNT ($)

 

Bank of America, N.A.

 

$

242,940,541.67

 

Total Term B Facility Refinancing Loans

 

$

242,940,541.67

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

REFINANCING REVOLVING COMMITMENTS

 

ON THE AGREEMENT EFFECTIVE DATE

 

LENDER

 

REFINANCING REVOLVING 
COMMITMENT AMOUNT ($)

 

Bank of America, N.A.

 

$

85,475,440.76

 

JPMorgan Chase Bank, N.A.

 

$

72,812,412.50

 

Fifth Third Bank

 

$

72,812,412.50

 

Citizens Bank, N.A.

 

$

72,812,412.50

 

U.S. Bank National Association

 

$

72,812,412.50

 

Wells Fargo Bank, National Association

 

$

72,812,412.50

 

Manufacturers & Traders Trust Company

 

$

52,234,991.58

 

SunTrust Bank

 

$

52,234,991.58

 

Goldman Sachs Bank USA

 

$

37,989,084.79

 

TD Bank, N.A.

 

$

25,326,056.52

 

UBS AG, Stamford Branch

 

$

7,914,392.67

 

United Bank, Inc.

 

$

7,914,392.67

 

Total Refinancing Revolving Commitments

 

$

633,151,413.07

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTATED CREDIT AGREEMENT

 

[Attached.]

 

--------------------------------------------------------------------------------